Citation Nr: 1007565	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-31 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected rhinosinusitis for the period 
from June 21, 2006 to May 6, 2009.

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for service-connected rhinosinusitis for the period 
beginning on May 7, 2009.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1986 to 
November 1990.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska that granted the Veteran's claim 
for service connection for rhinosinusitis and assigned a 10 
percent disability rating, effective June 21, 2006.

The above issues were remanded to the RO by way of a March 
2009 Board decision for further development.  The Board finds 
that such development is complete, there was more than 
substantial compliance by the RO with the Board's remand 
directives, and these issues are again properly before the 
Board.

Meanwhile, a June 2009 RO decision granted an increased 
rating of 30 percent disabling for the Veteran's service-
connected rhinosinusitis, but only for the period beginning 
on May 7, 2009.  That decision does not constitute a full 
grant of the benefit sought on appeal, and, therefore, the 
above issues remain before the Board.  See AB. V. Brown, 6 
Vet. App. 35 (1993).


FINDING OF FACT

For the period beginning on June 21, 2006, the Veteran's 
service-connected chronic rhinosinusitis is manifested by 
near constant symptoms of headaches, pain, and purulent 
discharge following repeated surgeries.


CONCLUSION OF LAW

For the period beginning on June 21, 2006, the criteria for 
an evaluation of 50 percent disabling for service-connected 
rhinosinusitis have been met, but no more.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97 
(Diagnostic Code 6522-6513) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an initial evaluation 
in excess of 10 percent disabling for service-connected 
rhinosinusitis for the period from June 21, 2006 to May 6, 
2009, and for a rating in excess of 30 percent disabling for 
the period beginning on May 7, 2009, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).

For initial rating claims, where service connection has been 
granted and the initial rating has been assigned, the claim 
of service connection has been more than substantiated, as it 
has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required since the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) 
notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).

Regardless, the Board notes that the Veteran was provided 
preadjudication notice letters in July 2006 and November 2006 
that provided notice regarding how to substantiate her 
original claim for service connection, her and VA's 
responsibilities in identifying and obtaining relevant 
evidence, and how VA determines disability ratings and 
effective dates.  After filing her claim for a higher initial 
rating, the Veteran was provided with a September 2007 VCAA 
notice advising her of the same.  Subsequently, the Veteran 
was provided with further notice of the evidence necessary to 
establish a higher disability rating in May 2008.  Then, the 
issue of entitlement to a higher initial rating was 
readjudicated by way of a Statement of the Case (SOC) dated 
September 2007 as well as Supplemental Statements of the Case 
(SSOCs) dated November 2007, June 2008, and June 2009.  As 
noted above, the RO granted a higher rating of 30 percent 
disabling for the period beginning on May 7, 2009, which was 
readjudicated in the June 2009 SSOC.

With regard to the duty to assist, the Veteran's service 
treatment records, VA treatment records, private treatment 
records, and VA examination reports are all in the claims 
file.  In this regard, the Board acknowledges that in March 
2009, this case was remanded by the Board to the RO for 
further development.  The Board's remand included a directive 
to request the names and addresses of all medical providers 
from whom the Veteran received treatment for her 
rhinosinusitis (and headaches), to request any requisite 
authorization and consent forms, and to request and obtain 
any records so identified.  In April 2009, pursuant to the 
Board's remand directive, the RO sent a request to the 
Veteran for such, but she never responded.  The Board is of 
the opinion that the RO complied with the Board's directive 
regarding obtaining any additional relevant medical records.  
The Board notes that "the duty to assist is not always a 
one-way street," and that the Veteran has an obligation to 
assist in the development of her claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)..

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of a veteran's disability, a VA examination is 
required.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was 
provided with a VA examination in March 2007.  Pursuant to 
the Board's remand directive, the Veteran was provided with a 
second VA examination in May 2009 in order to more 
specifically address the applicable rating criteria and in 
order to evaluate the Veteran's reported sinus headaches.   
The Board finds that this most recent VA examination report 
adequately reflects the Veteran's current level of disability 
due to her rhinosinusitis, and it adequately evaluates her 
reported headache symptomatology.  The Board finds that the 
examination report is thorough and complete and that it 
provides sufficient information to rate the Veteran's 
disability under the applicable rating criteria.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports a 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of a veteran.  
38 C.F.R. § 4.3 (2009).

A veteran's entire history is reviewed when making a 
disability determination.  38 C.F.R. § 4.1 (2009).  When a 
veteran timely appeals an initial rating for a service-
connected disability within one year of the rating decision, 
VA must consider whether the veteran is entitled to 
"staged" ratings to compensate him for periods of time 
since the filing of his claim when his disability may have 
been more severe than others.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Veteran's service-connected rhinosinusitis is assigned a 
rating of 10 percent disabling under Diagnostic Code 6513 for 
the period from June 21, 2006 to May 6, 2009, and a rating of 
30 percent disabling beginning on May 7, 2009.  The Veteran 
seeks a higher rating.

The Veteran's rhinosinusitis is currently rated under 
Diagnostic Code 6513 as chronic sinusitis (maxillary).  The 
General Rating Formula for Sinuses (applicable to Diagnostic 
Codes 6510 through 6514) provide a noncompensable rating for 
sinusitis detected by X-ray only.  A 10 percent rating is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or for three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
disability rating is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or for more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating, the 
maximum schedular rating, is warranted following radical 
surgery with chronic osteomyelitis, or for near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 
to 6514 (2009).  A note to the General Rating Formula for 
Sinuses defines an "incapacitating episode" of sinusitis as 
one that requires bed rest and treatment by physician.  Id.

December 1998 private treatment records reflect that the 
Veteran underwent bilateral endoscopic partial 
ethmoidectomies, bilateral endoscopic maxillary atnrostomies, 
and a left endoscopic intranasal frontal sinustomy.

March 2006 VA operative treatment records reflect that the 
Veteran was evaluated pre-operatively for chronic 
rhinosinusitis.  The Veteran reported experiencing acute 
sinusitis approximately five times per year with symptoms of 
excessive postnasal drip, blocked nasal breathing, and 
pressure in and around the sinuses.  A notation was made that 
the Veteran had undergone surgical treatment five years prior 
(in December 1998, as noted above).  A CT scan (from August 
2005) revealed post-operative changes and notably large 
inferior turbinates.  She was diagnosed with inferior 
turbinate hypertrophy and submucous turbinate resection 
surgery was performed.

VA treatment records dated April 2006 through April 2009 
reflect that the Veteran was regularly followed at the VA 
medical center (VAMC) ear, nose, and throat (ENT) clinic for 
diagnosed chronic sinusitis, which diagnosis was later 
changed in August 2007 to chronic rhinosinusitis and then 
back to chronic sinusitis in April 2009.  The treatment 
records reflect that the Veteran presented about ten times 
during this period at the VAMC (including the ENT clinic) 
complaining of headaches, sinus pressure, nasal drainage, 
including postnasal drip, greenish-brown mucous, and nasal 
obstruction.  She was prescribed daily nasal sprays and 
saline nasal irrigation for treatment, and she was 
periodically prescribed antibacterial and antibiotic 
medications to treat sinus infections.  See, e.g., VA 
Treatment Records, December 2006 (three months of 
clarithromycin), February 2007 (Cipro), August 2007 (Biaxin), 
and April 2008 (omnicef).

The Board notes that a July 2006 VA neurology clinic record 
reflects that the Veteran reported a history of experiencing 
frequent headaches since she was 10 years old, and that they 
had become more frequent over the past 10 years, almost 
daily.  She reported light and noise sensitivity, nausea, 
vomiting, and blurred vision.  The record reflects that she 
had previously thought her headaches were related to her 
sinuses but after several surgeries and courses of 
antibiotics her headache symptoms had not improved.  A 
diagnosis of chronic migraine headaches with superimposed 
tension headaches was recorded, and the Veteran continued to 
be followed at the neurology clinic for her headaches.  By 
April 2008, a VA neurology record reflects that the Veteran 
had discontinued her migraine prescription (neurontin) and 
that the frequency of her migraine headaches had decreased to 
only once per month and were treatable with Motrin.

A March 2007 VA examination report prepared in connection 
with the Veteran's claim for service connection for 
rhinosinusitis reflects the Veteran's history of multiple 
medical treatments, including antibiotics, for sinusitis 
dating back to 1987, her more recent bilateral turbinate 
reduction surgery in March 2006, and her history of being 
followed at the VA ENT clinic thereafter.  The examiner noted 
that the Veteran had been prescribed anti-inflammatory nasal 
spray, Ocean Mist nasal spray, and nasal irrigation.  The 
Veteran complained of rhinorrhea and frontal tenderness.  A 
diagnosis of chronic rhinosinusitis was recorded.

A May 2009 VA examination report reflects that the examiner 
reviewed the claims file and noted the Veteran's history of 
experiencing over 10 non-incapacitating episodes of sinusitis 
per year lasting seven to 10 days.  See id. at 5.  The 
examiner also noted that the Veteran's symptoms during these 
episodes included headaches, sinus pain, and purulent nasal 
drainage.  See id. at 5.  No history of non-incapacitating 
episodes or treatment for over four to six weeks with 
antibiotics were noted.  The Veteran reported currently 
experiencing constant pain, postnasal drip, and difficulty 
breathing through her nose.  A current diagnosis of chronic 
rhinosinusitis was recorded.  The examiner also noted that 
the Veteran had undergone several surgeries to her sinuses 
(prior to the period on appeal).  No significant effect on 
the Veteran's employment was noted.  The examiner opined that 
the Veteran experienced sinus headaches three to four times 
per week, but also noted that once per month the Veteran also 
experienced migraine headaches of a different origin.

In light of the above medical evidence of record, the Board 
finds that the evidence is in equipoise as to whether the 
Veteran's chronic rhinosinusitis symptoms more closely 
approximate a disability rating of 30 percent or 50 percent 
under Diagnostic Code 6513 for the entire period on appeal.  
As noted above, a 50 percent disability rating is warranted 
under Diagnostic Code 6513 for near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510 to 
6514 (2009).  The May 2009 examination report notes the 
Veteran experienced 10 nonincapacitiatong episodes per year 
(i.e., almost monthly) lasting seven to ten days, which is 
near constant, and that during these episodes the Veteran's 
symptoms included headaches, sinus pain, and purulent nasal 
drainage.  At the same time, however, the Board notes that 
the Veteran never had any incapacitating episodes and never 
took a course of antibiotics for over four to six weeks (as 
provided in the 30 percent rating criteria).  

With regard to the Board's assigning the 50 percent rating 
for the entire period on appeal as opposed to assigning 
staged ratings, the Board notes that while the VA examiner 
noted in his May 2009 report that he reviewed the entire 
claims file (three volumes), he did not specify whether the 
Veteran's history of symptoms noted in his report only 
pertained to the 12 month period prior to the examination or 
to a longer period dating back at least to the effective date 
of service connection (June 21, 2006).  Therefore, resolving 
doubt in favor of the Veteran, the Board finds that the VA 
examiner, in noting the Veteran's symptoms, was referring to 
the Veteran's symptoms during the entire period on appeal.

The Board has considered alternative diagnostic criteria.  
The Board notes that the 50 percent rating assigned herein is 
the maximum schedular rating for chronic sinusitis under the 
General rating Formula for Sinusitis (Diagnostic Codes 6510 
to 6514).  The Veteran does not have diagnosed allergic or 
vasomotor rhinitis, bacterial rhinitis, or granulomatous 
rhinitis, which are addressed in Diagnostic Codes 6522, 6523, 
and 6524, respectively, in order to warrant consideration of 
a separate rating or higher rating under those Diagnostic 
Codes.  Also, the Board notes that the 50 percent rating 
assigned herein takes into consideration the Veteran's 
reported three to four sinus headaches per week (as near 
constant headaches are required for a 50 percent rating), 
such that a separate rating for headaches is not warranted.  
Moreover, as noted by the May 2009 VA examiner, the Veteran's 
migraine headaches are not related to her rhinosinusitis.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings.  There is no 
evidence that the Veteran required any periods of 
hospitalization for her rhinosinusitis, in fact, there have 
been no incapacitating periods as noted above.  Also, as 
noted in the May 2009 VA examination report, the Veteran's 
rhinosinusitis has had no affect on her employment and she 
had not lost any time from work over the past 12 months as a 
result of this disability.  The Board finds that the 50 
percent 
evaluation, which is the maximum schedular rating under the 
General Rating Formula for Sinusitis, adequately reflects the 
clinically established impairment experienced by the Veteran.  
Thus, the Board finds that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 
(1995). 

The Board also observes that the Court has held that a total 
disability rating based on individual unemployability 
resulting from service connected disability (TDIU) is an 
element of all appeals of an increased rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service-connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him or her.  38 C.F.R. § 
4.16 (2009).

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).

In this case, while the Veteran is shown to work part time, 
the Board observes that the May 2009 VA examination along 
with the other evidence of record does not show that the 
Veteran is unemployable because of service-connected 
disability.  On the contrary, the Veteran's sinusitis was 
noted to have resulted in any time lost from work.  
Accordingly, TDIU consideration is not warranted.  

Therefore, having resolved doubt in favor of the Veteran, the 
Board will grant a 50 percent evaluation for the Veteran's 
service-connected rhinosinusitis for the entire period on 
appeal, i.e., beginning on June 21, 2006 (the effective date 
of service connection).  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2009).  As discussed above, 
assignment of staged ratings is not for application.  See 
Fenderson v. West, supra.




ORDER

For the period from June 21, 2006 to May 6, 2009, entitlement 
to an evaluation of 50 percent disabling for service-
connected rhinosinusitis is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


